               Case 20-12456-JTD   Doc 835-1   Filed 01/07/21   Page 1 of 13




                                       Exhibit A

                                    Sale Agreement




DOCS_LA:334677.2 76136/002
Case 20-12456-JTD   Doc 835-1   Filed 01/07/21   Page 2 of 13
Case 20-12456-JTD   Doc 835-1   Filed 01/07/21   Page 3 of 13
Case 20-12456-JTD   Doc 835-1   Filed 01/07/21   Page 4 of 13
Case 20-12456-JTD   Doc 835-1   Filed 01/07/21   Page 5 of 13
Case 20-12456-JTD   Doc 835-1   Filed 01/07/21   Page 6 of 13
Case 20-12456-JTD   Doc 835-1   Filed 01/07/21   Page 7 of 13
Case 20-12456-JTD   Doc 835-1   Filed 01/07/21   Page 8 of 13
Case 20-12456-JTD   Doc 835-1   Filed 01/07/21   Page 9 of 13
Case 20-12456-JTD   Doc 835-1   Filed 01/07/21   Page 10 of 13
Case 20-12456-JTD   Doc 835-1   Filed 01/07/21   Page 11 of 13
Case 20-12456-JTD   Doc 835-1   Filed 01/07/21   Page 12 of 13
Case 20-12456-JTD   Doc 835-1   Filed 01/07/21   Page 13 of 13
